DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, filed 12/16/2021, have been fully considered and are persuasive in view of the amendment.  Therefore, the previous prior art and double patenting rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. 
Since the examiner is still relying upon Morin, applicant’s arguments directed to Morin are not persuasive.  Applicants argue that the present application anomalously changes the suction air flow by moving the plate of the flow path control device while the suction device operates. The recitation of “anomalous” changes is not located in the current disclosure.   In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. anomalous changing airflow) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
  
Information Disclosure Statement
3.	The information disclosure statement(s) (IDS) submitted on 11/22/2021 has been considered by the examiner. 
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 15 recite “a suction fan” and “a motor”.  Are these the same components introduced in claims 1 and 9 respectively? Claims 1 and 9 do not introduce “a suction fan”. They recite “a fan”. Therefore, is a suction fan of claims 7, 15 the same as a fan of claims 1, 9? For examination purposes, they will be considered as the same components.  Thus, for proper antecedent basis they will read as “the fan” and “the motor”.  
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Morin et al. (PG Pub U.S 2016/0183752) and further in view of Burbank (PG Pub 2019/0200826) and Osborn (U.S Patent 4,329,161). 
10.	Regarding claim 1, Morin teaches a cleaning device (abstract and fig 1) comprising: a vacuum cleaner (10) including a dust collecting container (0045, bin 50); and a dust collection station (0045 and 0050; station 100) to which the dust collecting container is removably connected (0045, 0050 and 0053), wherein the dust collection station comprises: a suction device (126) comprising a fan and a motor for rotating the fan (para 0060), and configured to move air from the dust collecting container into the dust collection station to supply a suction airflow into the dust collecting container (0049, 0060, and 0075-0076), a suction flow path (202/304; figs 11-12a,b)  along which the air moves inside the dust collection station (0075-0076 and 0080), a dust bag (canister 110 with bin 660; figs 12A-B) configured to collect foreign substances that are moved together with the air (0075-0076), a flow path control device (1250, 
But Morin fails to specifically teach the flow path control device being a plate.  However, 
Burbank teaches a docking station for a vacuum cleaning robot wherein it is known for the valve or flow path control device to be a plate (flap reads on plate) (para 0094) in order to achieve the predicable result of opening and closing the valve to allow/prevent suction air flow.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for flow path control device of Morin to be a plate as taught by Burbank in order to achieve the predictable result of opening and closing the valve to allow/prevent suction air flow.  
The present combination of Morin and Burbank fails to specifically teach to move flow path control device to irregularly change suction airflow supplied to the dust collecting container while the suction device operates and the suction airflow is supplied to the dust collecting container.  However, Osborn teaches a vacuum system wherein it is known to move a valve to irregularly change suction airflow supplied to the dust collecting container while the suction device operates and the suction airflow is supplied to the dust collecting container (abstract, col 2 lines 10-30, and claims 1 and 9) in order to reverse pulse of airflow to remove accumulated dust from filter element.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Morin to move flow path control device to irregularly change suction airflow supplied to the dust collecting container while the 
12.	Regarding claim 2, since Morin teaches setting a schedule for the evacuation operation (0090) which uses the flow adjusting device plate to open and close (0079-0081), it would be reasonably expected to one of ordinary skill in the art before the effective filing date of the claimed invention for the at least one processor to be further configured to stop operating based on a preset operation time elapsing after initiation of the operation of the suction device, and control the flow path control device to move the position of the plate to close the suction flow path after the suction device stops operating in order to timely empty the dust collecting container to prevent clogging and/or overstoring of waste. 
13.	Regarding claim 3, since Morin teaches operating the evacuation at specific times (0090), it would be reasonably expected to one of ordinary skill in the art before the effective 
14.	Regarding claim 4, Morin wherein the dust collection station further comprises a sensor configured to detect the connection of the dust collecting container (para 0050), and wherein the at least one processor is further configured to determine whether the dust collecting container is connected to the dust collecting station based on an output of the sensor (para 0050).
15.	Regarding claim 5, wherein the at least one processor is further configured to: control the suction device to stop operating based on a determination that the dust collecting container is separated from the dust collection station according to the output of the sensor (para 0050, implicitly taught), and since Morin teaches operating the evacuation at specific times (0090), it would be reasonably expected to one of ordinary skill in the art before the effective filing date of the claimed invention to control the flow path control device to move the position of the plate of the flow path control device to close the suction flow path after the suction device stops operating in order to preserve energy of the device.
16.	Regarding claim 6, Morin teaches wherein the docking station further comprises an inputter configured to receive an input from a user (para 0050 and 0054), and since Morin teaches operating the evacuation at specific times (0090), it would be reasonably expected to one of ordinary skill in the art before the effective filing date of the claimed invention for the at least one processor is further configured to control the suction device to move the position of the plate of the flow path control device to stop operating based on an input of a stop command being received through the inputter, and control the flow path control device to close the suction flow path after the suction device stops operating in order to start the air filtration mode.
17.	Regarding claim 7, Morin teaches wherein the suction device comprises: a suction fan, and a motor configured to rotate the suction fan (0060) wherein the at least one processor is 
18.	Regarding claim 8, Morin teaches wherein the dust collecting station further comprises a seating portion (base 120/130, para 0045, figs 12A,B) into which the dust collecting container is inserted (para 0045), and wherein the flow path control device (1250 in fig 12B) is arranged between the seating portion (base 120/130) and the dust bag (110 with bin 660) [para 0079-0081].
19.	Regarding claim 9, Morin teaches a cleaning device (abstract and fig 1) comprising: a vacuum cleaner (10) comprising a dust collecting container (0045, bin 50); and a dust collecting station (0045 and 0050, station 100) to which the dust collecting container is removably connected (0045, 0050, and 0053), wherein the dust collecting station comprises: an inputter configured to receive an input from a user (0050 and 0054), a suction device (126) comprises a fan and a motor for rotating the fan (para 0060), and configured to move air from the dust collecting container into the dusts collecting station to supply a suction airflow into the dust collecting container (0049, 0060, and 0075-0076), a suction flow path (202/304; figs 11-12a,b) along which the air moves inside the dust collecting station (0075-0076 and 0080), a dirt bag (110 with bin 660; figs 12A-B) configured to collect foreign substances that are moved together with the air (0075-0076), a flow path control device comprising provided in the suction flow path (1250, figs 12a,b), and provided on the suction flow path and configured to adjust the suction airflow supplied into the dust collecting container (0079-0081), and at least one processor (14/1300, 0055) configured to: control the suction device to operate based on a connection of the dust collecting container to the dust collecting station (0079-0081), and an input of an operation command through the inputter (0050 and 0054), and control the flow path control device to move a position of the plate of the flow path control device (0079-0081 and 0090).
But Morin fails to specifically teach the flow path control device being a plate.  However, 

The present combination of Morin and Burbank fails to specifically teach to move flow path control device to irregularly change suction airflow supplied to the dust collecting container while the suction device operates and the suction airflow is supplied to the dust collecting container.  However, Osborn teaches a vacuum system wherein it is known to move a valve to irregularly change suction airflow supplied to the dust collecting container while the suction device operates and the suction airflow is supplied to the dust collecting container (abstract, col 2 lines 10-30, and claims 1 and 9) in order to reverse pulse of airflow to remove accumulated dust from filter element.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Morin to move flow path control device to irregularly change suction airflow supplied to the dust collecting container while the suction device operates and the suction airflow is supplied to the dust collecting container as suggested by Osborn in order to reverse pulse of airflow to remove accumulated dust from filter element.    
21.	Regarding claim 10, since Morin teaches setting a schedule for the evacuation operation (0090) which uses the flow adjusting device to open and close (0079-0081), it would be reasonably expected to one of ordinary skill in the art before the effective filing date of the claimed invention for the at least one processor to be further configured to stop operating based on a preset operation time elapsing after initiation of the operation of the suction device, and control the flow path control device to move the position of the plate of the the flow path control device to close the suction flow path after the suction device stops operating in order to timely empty the dust collecting container to prevent clogging and/or overstoring of waste. 
22.	Regarding claim 11, since Morin teaches operating the evacuation at specific times (0090), it would be reasonably expected to one of ordinary skill in the art before the effective filing date of the claimed invention for the at least one processor to be further configured to control the flow path control device to move the position of the plate of the flow path adjusting device to close the suction flow path based on a preset waiting time elapsing after the suction device stops operation in order to start the air filtration mode (para 0079-0081).
23.	Regarding claim 12, Morin wherein the docking station further comprises a sensor configured to detect the connection of the dust collecting container (para 0050), and wherein the at least one processor is further configured to determine whether the dust collecting container is connected to the dust collection station based on an output of the sensor (para 0050).
24.	Regarding claim 13, wherein the at least one processor is further configured to: control the suction device to stop operating based on a determination that the dust collecting container is separated from the docking station according to the output of the sensor (para 0050, implicitly taught), and since Morin teaches operating the evacuation at specific times (0090), it would be 
25.	Regarding claim 14, Morin teaches wherein the docking station further comprises an inputter configured to receive an input from a user (para 0050 and 0054), and since Morin teaches operating the evacuation at specific times (0090), it would be reasonably expected to one of ordinary skill in the art before the effective filing date of the claimed invention for the at least one processor is further configured to control the suction device to stop operating based on an input of a stop command being received through the inputter, and control the flow path control device to move the position of the plate of the flow path control device to close the suction flow path after the suction device stops operating in order to start the air filtration mode.
26.	Regarding claim 15, Morin teaches wherein the suction device comprises: a suction fan, and a motor configured to rotate the suction fan (0060) wherein the at least one processor is further configured to adjust a rotation speed of the motor during operation of the suction device (0084).
27.	Regarding claim 16, Morin teaches wherein the dust collecting station further comprises a seating portion (base 120/130, para 0045, figs 12A,B) into which the dust collecting container is inserted (para 0045), and wherein the flow path control device (1250 in fig 12B) is arranged between the seating portion (base 120/130) and the dust bag (110 with bin 660) [para 0079-0081].
Conclusion
28.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633.  The examiner can normally be reached on 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 57127213031303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRADHUMAN PARIHAR/Examiner, Art Unit 1714 
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714